          Case 5:20-cv-00085-TES Document 9 Filed 06/01/20 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


JOEL CLAIBORNE, III,

      Plaintiff,

v.                                                    CIVIL ACTION NO.
                                                       5:20-cv-00085-TES
PORTFOLIO RECOVERY ASSOCIATES,
LLC,

      Defendant.

             ORDER GRANTING DEFENDANT’S MOTION TO DISMISS


       Mr. Claiborne filed his Complaint on March 1, 2020, alleging that Defendant

 Portfolio Recovery Associates, LLC (“PRA”) violated the Fair Debt Collection

 Practices Act, 15 U.S.C. §§ 1692 et seq. and Georgia’s Fair Business Practices Act,

 O.C.G.A. §§ 10-1-390 et seq. Before the Court now is PRA’s motion to dismiss

 Mr. Claiborne’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)1 and

 12(b)6. For the reasons for fully discussed below, the Court GRANTS the motion

 and DISMISSES this case without prejudice.

 I.    FACTUAL SUMMARY

       Mr. Claiborne identifies himself as a consumer and debtor who is a resident of

 Houston County, Georgia. [Doc. 1 at pp 2, 5-7]. PRA is a company actively collecting

 consumer debts in the State of Georgia, and, in the course of its business, purchased two
         Case 5:20-cv-00085-TES Document 9 Filed 06/01/20 Page 2 of 9



defaulted accounts allegedly owned by Mr. Claiborne that were incurred primarily for

personal, family, or household purposes. [Doc. 1 at pp. 2, 7].

       PRA then hired a debt collection firm to collect on the accounts, and, in the fall of

2018, it filed two Statement of Claims against Mr. Claiborne in the Magistrate Court of

Sumter County, Georgia, identified as Civil Action Nos. 18-1572 and 18-1503. [Doc. 1 at

p. 7]. Mr. Claiborne states that PRA knew that these Statement of Claims were served

on Mr. Claiborne’s relatives in Sumter County and not on Mr. Claiborne himself. [Id. at

p. 5, 8]. Furthermore, Mr. Claiborne asserts that PRA also knew that he did not reside in

Sumter County at the time it filed and pursued these Statement of Claims and, in fact,

knew that he was a resident of Houston County based on information from his credit

reports. [Id.]. PRA requested and received default judgment on both Statements of

Claims. [Id. at p. 8]. PRA also requested as received writs of fieri facias in April 2019

and June 2019, respectively. [Id. at pp. 8-9].

       Mr. Claiborne filed this action on March 1, 2020. He claims that PRA

violated the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq.

(“FDCPA”) and Georgia’s Fair Business Practices Act, O.C.G.A. §§ 10-1-390 et

seq (“FBPA”) by pursuing the actions in Sumter County despite the fact that

“service was not proper” and “the underlying judgement was improper.” [Doc. 1 at

pp. 8-9]. PRA responded with its timely motion, arguing that the case should be

dismissed because: this Court does not have jurisdiction over the claim; the claim


                                             2
              Case 5:20-cv-00085-TES Document 9 Filed 06/01/20 Page 3 of 9



is time-barred; and Mr. Claiborne did not allege adequate facts in his Complaint.

[Doc. 6]. For the reasons discussed below, the Court finds that it lacks subject-

matter jurisdiction over Mr. Claiborne’s federal claims (Count I) and, in addition,

the claim is time-barred. See Section II(A-B), infra. In the interest of judicial

economy, the Court does not address whether Mr. Claiborne’s Complaint was

otherwise sufficient. Furthermore, the Court declines to exercise supplemental

jurisdiction over Mr. Claiborne’s state law claim. See Section II(C), infra.

   II.        DISCUSSION

         A.      The Rooker-Feldman Doctrine

         Because federal courts are courts of limited jurisdiction, they are obligated to

inquire into their own jurisdiction. University of S. Ala. v. Am. Tobacco Co., 168 F.3d 405,

409–10 (11th Cir. 1999). Therefore, the Court conducts its own inquiry in addition to

considering the arguments raised by PRA in its motion.

         Generally speaking, “[t]he district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” 28

U.S.C. § 1331. However, the Rooker–Feldman doctrine is a “limitation on the jurisdiction

of the inferior federal courts” to prevent district courts and circuit courts from hearing

“what are essentially appeals from state court decisions” because only the United States

Supreme Court has jurisdiction to hear such cases. Target Media Partners v. Specialty

Mktg. Corp., 881 F.3d 1279, 1284 (11th Cir. 2018); see also, D.C. Court of Appeals v. Feldman,



                                                3
          Case 5:20-cv-00085-TES Document 9 Filed 06/01/20 Page 4 of 9



460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). This Circuit

acknowledges the limitation of the Rooker-Feldman doctrine to those cases that are

“brought by state-court losers complaining of injuries caused by state-court judgments

rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments.” Target, 881 F.3d at 1285 (quoting Exxon Mobil

Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005)).

       Here, there is no doubt that Mr. Claiborne lost in a state court and subsequently

had judgments rendered against him in Sumter County Magistrate Court. [Doc. 1 at pp.

7-9]. Furthermore, he now brings a claim in this court of “injuries caused by [those]

state-court judgments [which were] rendered before the district court proceedings

commenced.” See generally [Doc. 1]; Target, 881 F.3d at 1285 (quoting Exxon Mobil Corp.,

544 U.S. at 284). Therefore, to determine the applicability of Rooker-Feldman, the Court

moves on to determine whether Mr. Claiborne’s Complaint “invites rejection of a state

court decision.” Target, 881 F.3d at 1286 (citing Casale v. Tillman, 558 F.3d 1258, 1260

(11th Cir. 2009)(per curiam))

       A plaintiff’s case “invites rejection of a state court decision” by meeting one of

two possible criterion: (1) bringing a claim that was “actually adjudicated by a state

court” or (2) brining a claim that is “inextricably intertwined” with a state court

judgment. Target, 881 F.3d at 1286 (citing Casale, 558 F.3d at 1260). A claim is considered

“’inextricably intertwined’ if it asks to ‘effectively nullify the state court judgment, or it



                                               4
          Case 5:20-cv-00085-TES Document 9 Filed 06/01/20 Page 5 of 9



succeeds only to the extent that the state court wrongly decided the issues’” unless

“there was no ‘reasonable opportunity to raise’ that particular claim during the relevant

state court proceeding. Target, 881 F.3d at 1286 (quoting Casale, 558 F.3d at 1260 and

then quoting Powell v. Powell, 80 F.3d 464, 467 (11th Cir. 1996)). See also Butler v. Portfolio

Recovery Assocs., LLC, 2015 WL 13777349 at *3 (N.D. Ga. July 30, 2015), report and

recommendation adopted, 2015 WL 13777897 (N.D. Ga. Aug. 25, 2015) (finding “If the

relief requested in the federal action requires determining that the state court decision is

wrong or would void the state court's ruling, then the issues are inextricably

intertwined and the district court has no subject matter jurisdiction to hear the suit.”)

       Here, Mr. Claiborne’s claim was not “actually adjudicated” on the merits by the

state court because the state court decisions at issue are default judgments against Mr.

Claiborne. [Doc. 1 at pp. 5-7]. However, the Court finds that his claim is nonetheless

inextricably intertwined with the state court judgments. While Mr. Claiborne’s

Complaint does not explicitly seek reversal or nullification of the state court action, the

clear gravamen of his argument is that PRA fraudulently pursued and obtained the

default judgments and writs of fieri facias, all while knowing that “service was not

proper” in the underlying state court actions. See generally [Doc. 1 at pp. 6-13].

Furthermore, Mr. Claiborne’s Complaint explicitly contains his “frustration” with the

actions PRA took “knowing the judgment was improper.” [Doc. 1 at p. 9].




                                               5
          Case 5:20-cv-00085-TES Document 9 Filed 06/01/20 Page 6 of 9



       Thus, this Court cannot hear Mr. Claiborne’s case, without addressing, among

other issues, whether or not service was proper in the underlying action and whether

the state court judgments and writs were properly obtained. As this Court has already

noted, “a claim of faulty service does not allow a party to avoid the Rooker-Feldman

doctrine.” Flatau v. Sherman Fin. Grp., LLC, 2015 WL 8773299, at *4 (M.D. Ga. Dec. 14,

2015). Furthermore, if the Court were to accept that PRA violated the FDCPA through

their attempt to a collect a debt that was not properly collected in the state-court

proceedings, the Court “would effectively declare the state court judgment was

fraudulently procured and thus void.” Id. at *6 (citing Kropelnicki v. Siegel, 290 F.3d 118,

127 (2d Cir. 2002)); see also Connor v. Midland Credit Mgmt., Inc., 2019 WL 717413, at *8

(S.D. Fla. Feb. 20, 2019) (holding that “challenging a default judgment based on lack of

service of process is the very definition of trying to nullify the judgment”)

       As was the case in Connor, there is no reason why Mr. Claiborne could not have

raised his challenges in state court when he learned of the allegedly fraudulent

judgments and writs. Id; see e.g. O.C.G.A. § 9-12-16 (“The judgment of a court having no

jurisdiction of the person or the subject matter or which is void for any other cause is a

mere nullity and may be so held in any court when it becomes material to the interest of

the parties to consider it.”); Williams v. Willis, 798 S.E.2d 323 (Ga. App. 2017) (“a

judgment which is void for lack of jurisdiction may be attacked at any time, all other




                                              6
             Case 5:20-cv-00085-TES Document 9 Filed 06/01/20 Page 7 of 9



motions to set aside a judgment must be brought within three years after the judgment

was entered.”)

        Accordingly, in keeping with the Rooker-Feldman Doctrine, the Court

DISMISSES Count I of Mr. Claiborne’s case without prejudice1 for want of subject

matter jurisdiction.

        B.      FDCPA Statute of Limitations

        Furthermore, even if Mr. Claiborne could overcome the restrictions of the Rooker-

Feldman Doctrine, his FDCPA claim is nevertheless time-barred. 15 U.S.C. §1692k(d). In

examining the issue, the Court finds the logic of its sister court persuasive and agrees

that “[f]or FDCPA claims predicated on an improperly brought collection lawsuit, the

one-year limitations period begins to run, at the latest, when the debtor is served with

process.” Tingle v. Cooper, 2011 WL 13319606, at *3 (N.D. Ga. June 15, 2011), report and

recommendation adopted, 2011 WL 13319730 (N.D. Ga. July 18, 2011)(citing Schaffhauser v.

Citibank, 340 F. App'x 128, 130–31 (3d Cir. 2009) and Perez v. Bureaus Inv. Group No. II,

LLC, 2009 WL 1973476, at *2 (S.D. Fla. July 8, 2009)). Thus, the statute of limitations

began to run, at the latest, in “the Fall of 2018” when Mr. Claiborne was purportedly



1
  Rooker-Feldman dismissals should be made without prejudice to allow plaintiffs “the opportunity to
allege, if [they] can, consistent with … obligations under Federal Rule of Civil Procedure 11, any other
“claim for relief that is independent of the state-court proceedings.” Brooks v. Trefry, 2015 WL 12712063, at
*2 (S.D. Fla. July 22, 2015); see also, Flatau 2015 WL 8773299. The Court acknowledges that a dismissal
without prejudice of a case in which the statute of limitations has run is tantamount to a dismissal with
prejudice; however, the Court also reasons that this statute of limitations on the FDCPA ran prior to the
filing of this suit, and not during its pendency. see Section II(B), infra.



                                                      7
             Case 5:20-cv-00085-TES Document 9 Filed 06/01/20 Page 8 of 9



served with the state court action. Therefore, his period to bring a timely suit in federal

Court expired sometime in the Fall of 2019, months before he brought this action.2 [Doc.

1].

        C.       Supplemental Jurisdiction over the FBPA State Law Claim

        Congress has codified that, “[i]n any civil action of which the district courts have

original jurisdiction, the district courts shall have supplemental jurisdiction over all

other claims that are so related to claims in the action within such original jurisdiction

that they form part of the same case or controversy under Article III of the United States

Constitution.” 28 U.S.C. § 1367(a). However, “[t]he district courts may decline to

exercise supplemental jurisdiction over a claim ... if ... the district court has dismissed all

claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

        The Eleventh Circuit has established that

        “[s]tate courts, not federal courts, should be the final arbiters of state law.”
        Where, as here, a court has dismissed all federal claims from a case, there is
        a very strong argument for dismissal, especially where the federal claims
        are dismissed prior to trial. In fact, “if the federal claims are dismissed prior
        to trial, Gibbs strongly encourages or even requires dismissal of state
        claims.”

Ingram, 167 F. App'x 107, 108–109 (quoting Baggett v. First Nat'l Bank of Gainesville, 117

F.3d 1342, 1353 (11th Cir.1997) and then quoting Mergens v. Dreyfoos, 166 F.3d 1114, 1119



2
 Mr. Claiborne refers to the filing and service of the magistrate cases ambiguously as “the Fall of 2018”
although Defendants state service of the second magistrate court case occurred on November 6, 2018.
[Doc. 6 at n.3]. In either event, the statute of limitations expired in the latter part of 2019, but Plaintiff did
not file this action until March 1, 2020.


                                                         8
         Case 5:20-cv-00085-TES Document 9 Filed 06/01/20 Page 9 of 9



(11th Cir.1999)). “When a court decides not to exercise supplemental jurisdiction under

§ 1367(c)(3) because only state claims remain, the proper action is a dismissal without

prejudice so that the complaining party may pursue the claim in state court.” Ingram,

167 F. App'x 107, 109 (quoting Crosby v. Paulk, 187 F.3d 1339, 1352 (11th Cir.1999)).

       In keeping with the standard established by Gibbs and maintained by the

Eleventh Circuit, this Court acknowledges that, in the instant case, since Plaintiff’s

federal claim has been dismissed before trial, Eleventh Circuit precedent sets “a very

strong argument” and “strong[] encouragement” for dismissal of the state law claim.

See Ingram, 167 F. App'x 107, 109. Accordingly, the Court issues no opinion as to the

sufficiency of Mr. Claiborne’s claims under Georgia’s FBPA. Rather, the Court declines

to exercise its supplemental jurisdiction and DISMISSES Count II of Mr. Claiborne’s

Complaint without prejudice “so that [he] may pursue the claim in state court” should

he so choose, which will properly allow the state to be “the final arbiters of state law.”

Id.

       SO ORDERED, this 1st day of June, 2020.

                                                 s/Tilman E. Self, III
                                                 TILMAN E. SELF, III, Judge
                                                 UNITED STATES DISTRICT COURT




                                             9
